On Petition for Rehearing.
PER CURIAM.
In our opinion, we treated the 1938 amendment as to the effectiveness of the Commission’s orders as an amendment of the Clayton Act, 38 Stat. 730. In fact, it merely amended the Federal Trade Commission Act, 15 U.S.C.A. § 41 et seq. We must, therefore, hold that the order of the Federal Trade Commission was correctly excluded. Cf. Proper v. John Bene & Sons, D.C., 295 F. 729. Accordingly, the trial judge’s finding that Brunswick had not violated the Clayton Act must be affirmed.1
The court below denied costs to either side. On appeal, Brunswick has prevailed on the Clayton Act and trademark issues; American has prevailed on the question of the validity of the patent. We think it appropriate, therefore, that neither side be awarded the costs of the appeal and that the district judge’s decision as to costs in the court below be affirmed.

 That portion of our previous opinion as to violations of the Clayton Act is accordingly withdrawn.